DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5a” has been used to designate both “overhang” (¶74), “projecting sections” (¶75) and “alignment sections” ¶79.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5b” has been used to designate both “final cuts” ¶74 and “alignment sections” ¶79.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5c” has been used to designate both “alignment sections” ¶74 and “recess” ¶75.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “processing station” ¶70 and “rotating device” ¶77.  
The drawings are objected to because the lines, numbers and letters are not uniformly thick and well defined.  Additionally, the reference characters are illegible.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/295180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both references claim the same method steps.  The difference is the reference application uses phrases such as “isolating” and “isolating unit” instead of “detaching” and “detachment unit” as in the pending application.  However, the actual steps performed are identical.  Pending claims 2-10 are read on by reference claims 2-10 respectively and pending claims 12-15 are read on by reference claims 11-14 respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the phrase “in particular” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are.  Further, the phrase “wherein after the workpieces provided with the alignment section” is indefinite as applicant claimed earlier that the workpieces “acquires from the detachment unit  an alignment section  for engaging gripping elements and/or introducing reference bores” and thus the method step does not require the workpiece to have an alignment section, it may instead have reference bores.  As such it is unclear if this method step is intended to only apply if the workpiece receives an alignment section as opposed to reference bores.  Further, the use of “and/or” is indefinite as it is unclear which embodiment applicant is claiming.  Finally, the phrase “wherein after the workpiece (5) provided with the alignment section (5a) has been detached” is indefinite as prior it is claimed that the detached workpiece alternatively acquires an alignment section.  As such, claiming here that the detachment occurs after the alignment section is acquired contradicts that portion of the claim and thus renders the claim indefinite.
For claim 2, the use of “and/or” is indefinite as it is unclear which embodiment applicant is claiming.  Further, the phrase “preferably” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are.  Further, the phrase “wherein in step b) a reference bore… is introduced” is indefinite as claim 1 also claims the alternative step of introducing reference bores.  As such, it is unclear if this claims only applies if an alignment section and not reference bores are acquired.  For the purpose of examination it is assumed to only apply if the workpiece acquires an alignment section.
For claim 3, it is again unclear if this method step only applies if the workpiece acquires an alignment section or if this applies if the workpiece acquires an alignment section or if reference bores are introduced.  For the purpose of examination it is assumed to be the former.
For claim 4, the phrase “is designed” is indefinite as it is unclear if this is a required method step, intended use or something else.  Further, the phrase “in particular” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are.
For claims 6-7, the phrase “in particular” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are.
For claim 9, the phrase “preferably” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are..  Further, the phrase “in particular” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are.
For claim 10, the claim is indefinite as it claims “at least one of the following processing steps” but step v) requires performing step ii) as nowhere else in the claim and it’s parents is an edge strip provided.  Thus it is unclear how one would perform step v) without performing step ii) and therefore it appears that step v) cannot be the following processing step as required by the claim.
For claim 11, the use of “and/or” is indefinite as it is unclear which embodiment applicant is claiming.
For claim 12, there is no antecedent basis for “the final cuts”.
For claim 15, the phrase “in particular” is indefinite as it is unclear if this is a required portion of the method step or optional and otherwise is unclear what the metes and bounds of this method step are.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,966,714 to Dick et al (Dick).
Concerning claim 1, Dick discloses a method for processing panel-shaped workpieces, in particular made of wood or wood substitutes, in which the following steps are carried out:
a) providing a large-format panel, in particular made of wood or wood substitute materials, and feeding  the large-format panel to a detachment station (via the processing path, see for instance figure 4); 
b) detaching panel-shaped workpieces  by dividing the provided large-format panel in the detachment station by making cuts in the large-format panel  using at least one detachment unit (the cutting station, see figure 10, column 2, lines 63-66 and column 20, lines 12-15 and 40-44); and 
c) feeding the workpieces thus detached to at least one downstream processing station in order to complete the panel-shaped workpiece (see column 20, lines 40-44), 
wherein in step b) at least a part of each detached workpiece acquires from the detachment unit an alignment section for engaging gripping elements and/or introducing reference bores (183 via the drilling station, see also figure 10 and column 20, lines 40-44), wherein after the workpiece provided with the alignment section (these following limitations do not apply as Dick discloses the alternative of introducing reference bores) has been detached it is taken over by means of a gripping element, engaging element or grasping element which engages the alignment section, wherein after the workpiece is taken over, the gripping element, engaging element or grasping element engaging in a form-fitting manner on the alignment section of the workpiece runs through a cycle.
Concerning claims 2-3 and 13-15, as Dick disclosed the step of introducing reference bores as the alternative to the workpiece acquiring an alignment section, then the claimed method steps do not add any patentable weight as they only apply if the workpiece acquires an alignment section.
Concerning claim 5, Dick discloses the at least one detachment unit (the cutting unit) comprises at least one milling unit and/or a sawing unit (column 2, lines 63-66).
Concerning claim 6, Dick discloses the detachment station (the saw station) comprises a processing table (see figures 3 and 4), wherein the detachment unit is mounted thereon such that it is displaceable in a first direction (see column 7, lines 53-62 and column 14, lines 8-12), in particular on a gantry.
Concerning claim 7, Dick discloses the at least one detachment unit  is displaceable in a second direction (see column 7, lines 53-62 and column 14, lines 8-12), in particular perpendicular to the first direction.
Concerning claim 8, Dick discloses a panel-shaped workpiece is cut out of the large-format panel by bringing the detachment unit into engagement with the large-format panel and moving the large-format panel in the first direction and/or moving the detachment unit in the second direction (see column 7, lines 53-62 and column 14, lines 8-12).
Concerning claim 9, Dick discloses at least one, preferably a plurality of, downstream processing stations (see column 20, lines 40-44 and figures 1 and 10, station A is the cutting, station B is the drilling and station C is the additional processing) are arranged in the cycle and in particular are run through by the workpiece.
Concerning claim 11, Dick discloses a processing center (station C) and/or a through-feed machine and/or a drilling machine and/or gantry is used as at least one downstream processing station.
Concerning claim 12, Dick discloses wherein waste produced in the region of the final cuts in step b) is discarded before or during step c) (see figure 4 where waste is disposed by waste opening 170 immediately after cutting).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,064,048 discloses a station for introducing bores (24 and 28) into a cut panel (10).  U.S. Patent No. 8,245,742 discloses a method of cutting a large format panel into a detached panel shaped workpiece (via 34) and then using additional processing stations (such as adhesive 38, trim saw 58 and planer 60) on the workpiece.  Finally, U.S. Patent Application Publication No. 2008/0099105 also discloses a method of cutting a large format panel into a detached panel shaped workpiece (via 300) and then using additional processing stations (600-800) on the workpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/13/2022